 TERMINAL STOhAGE COMPANY407of reinstatementto such employee. Loss of pay for each employee will be computed on thebasis of each separate quarter or portion thereof during the period from the date of dis-charge of such employee to the date of a proper offer of reinstatement The quarterlyperiods shall begin with the respective first days of January, April, July, and October.Loss of pay shall be determined by deducting from a sum equal to that which the employeenormally would have earned in each such quarter or portion thereof, his net earnings, Irif any, in other employment during that period. Earnings in one quarter shall have no effectupon the back-pay liability for any other quarter. 18 The Respondents will be required, uponreasonable request, to make available to the Board and its agents all records pertinentto an analysis of the amount due as back pay and to the reinstatement recommended herein.Upon the basis of the foregoing findings of fact, and upon the entire record in these peo-ceedings, I make the following:CONCLUSIONS OF LAW1American Federation of Labor is a labor organization within the meaning of Section2 (5) of the Act.2.By interferingwith,restraining,and coercing employees,as found above, in theexercise of rights guaranteed to them by Section 7of the Act,the Respondents have engagedinand are engaging in unfair labor practices within the meaning of Section 8(a) (1) of theAct.3.By discriminating in regard to the tenure of employment of Harry H.Darr and ClaraP.Ferrill, thereby discouraging membership in a labor organization,the Respondents haveengaged in and are engaging in unfair labor practices within the meaning of Section 8 (a)(3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Sections 2 (6) and 2(7) of the Act.[ Recommendations omitted from publication.]37 See Crossett Lumber Company, 8 NLRB 440 for a construction of "net earnings."38 F.W. Woolworth Company, 90 NLRB 289.TERMINAL STORAGE COMPANY, PetitionerandCHAUF-FEURS, TEAMSTERS AND HELPERS, GENERAL LOCALNO. 200, INTERNATIONAL BROTHERHOOD OF TEAM=STERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERSOF AMERICA, AFL. Case No. 13-RM-151. April 27, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Joseph Cohen,hearing officer. The hearing officer's rulings made at thehearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organization involved claims to representemployees of the Employer.3.The Employer, which is engaged in warehousing andpublic cold-storage operations in Milwaukee, Wisconsin, re-quests that an election be held among all of its employees, con-tending that these employees constitute a separate appropriateunit.The Union contends that the only appropriate unit is amultiemployer unit of employees of all employer members of104 NLRB No. 54. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Milwaukee Warehousemen's Association and that thereforethe Employer's petition be dismissed.Although the Employer was a member of the Association from1940 to 1948, and participated in joint bargaining negotiationswith other members on a multiemployer basis, the record isclear that since 1948 it has had no contract with any labor or-ganization and has pursued a course of individual action withregard to its labor relations. In these circumstances, we find,with the Employer, that its employees consititute a separateappropriate unit. iThe record shows that on several occasions in 1952, theUnion requested recognition of the Employer for its employeesand submitted a proposed contract. The Employer declined torecognize the Union until it was certified bythe Board. There-after, the Union engaged in a strike at the Employer's plantfrom December 5, 1952, to January 20, 1953, and filed a chargeagainst the Employer alleging an unlawful refusal to bargain.The Regional Director dismissed the charge.:At the hearing, the Union stated that it was now claiming torepresent the Employer's employees only in a multiemployerunit, which it claimed tobe the onlyappropriate unit. It assertedthat it did not desire to appear on the ballot in the event asingle-employer unit were found appropriate, because theEmployer's alleged unfair labor practices had precluded it fromwinning an election in such smaller unit. At about the time of thehearing, the Union appealed the Regional Director's dismissalof its refusal-to-bargain charge against the Employer, urgingthat the alleged refusal to bargain occurred either in a multi-employer unit .r, alternatively, in a single-employer unit.Under all these circumstances, we do not find that the Unionhas so clearly and unequivocally disclaimed interest in repre-senting the Employer's employees in a separate unit, as tonegate the existence of a present question concerning repre-sentation in such unit. We therefore believe that the policiesof the Act will best be served by directing an election.A question affecting commerce exists concerning the repre-sentation of certain employees of the Employer, within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining with-in the meaning of Section 9 (b) of the Act:All employees of Terminal Storage Company, Milwaukee,Wisconsin, excluding office clerical employees, engineers,maintenance men, guards, professional employees, and super-visors as defined in the Act."[Text of Direction of Election omitted from publication. ]i See C. & H. Foods, Inc., 100 NLRB 1483, and cases cited therein.2We find no merit in the Union's contention that the pendency of an appeal from the RegionalDirector's dismissal of its charge alleging unfair labor practices by the Employer. consti-tutes a bar to this proceeding. The Alliance Manufacturing Company, 101 NLRB 112.3 See Jack .;ooper Transport Company, Inc., 101 NLRB 1754; Kunel Shoe Company, 97NLRB 127; The Johnson Brothers Furniture Co., 97 NLRB 246. Cf. Smith's Transfer Cor-poration of Staunton, Virginia, 97 NLRB 1456.4 The parties were in substantial agreement as to the composition of the above unit.